UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-4179


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DANIEL LEE WADE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at Big
Stone Gap. James P. Jones, Senior District Judge. (2:20-cr-00014-JPJ-PMS-1)


Submitted: March 11, 2022                                         Decided: April 19, 2022


Before AGEE and DIAZ, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Juval O. Scott, Federal Public Defender, Charlottesville, Virginia, Nancy C.
Dickenson-Vicars, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Abingdon, Virginia, for Appellant. Christopher R. Kavanaugh,
United States Attorney, S. Cagle Juhan, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Daniel Lee Wade, Jr., appeals his 48-month sentence imposed after he pled guilty

to being an inmate in possession of prohibited objects, in violation of 18 U.S.C.

§ 1791(a)(2), (d)(1)(B). Wade argues that the sentence, the result of an upward variance

from the Sentencing Guidelines range established by the district court, is procedurally and

substantively unreasonable. We affirm.

         We review a sentence, “whether inside, just outside, or significantly outside the

Guidelines range[,] under a deferential abuse-of-discretion standard.” United States v.

Torres-Reyes, 952 F.3d 147, 151 (4th Cir. 2020) (quoting Gall v. United States, 552 U.S.

38, 41 (2007)). This review requires consideration of both the procedural and substantive

reasonableness of the sentence.       Gall, 552 U.S. at 51.      In determining procedural

reasonableness, we consider whether the district court properly calculated the defendant’s

advisory Guidelines range, considered the 18 U.S.C. § 3553(a) factors, analyzed any

arguments presented by the parties, and sufficiently explained the selected sentence. Id. at

49-51.

         Here, the district court properly calculated the Guidelines range of 27 to 33 months’

imprisonment. Although Wade challenges the court’s explanation for the chosen sentence

as insufficient, the record shows that the court considered and engaged with both parties’

arguments and based the sentence on a review of the 18 U.S.C. § 3353(a) factors,

particularly Wade’s criminal history, the seriousness of the offense, and the need to protect

the public. We therefore conclude that Wade’s sentence is procedurally reasonable.



                                               2
       If, as here, a sentence is free of “‘significant procedural error,’” we review it for

substantive reasonableness, “taking into account the totality of the circumstances.” United

States v. Provance, 944 F.3d 213, 218 (4th Cir. 2019) (quoting Gall, 552 U.S. at 51).

“When considering the substantive reasonableness of a prison term, we examine the totality

of the circumstances to see whether the sentencing court abused its discretion in concluding

that the sentence it chose satisfied the standards set forth in § 3553(a).” United States v.

Arbaugh, 951 F.3d 167, 176 (4th Cir. 2020) (cleaned up). “Applying this standard, we

may reverse a sentence only if it is unreasonable, even if the sentence would not have been

the choice of the appellate court.” United States v. McCain, 974 F.3d 506, 518 (4th Cir.

2020) (internal quotation marks omitted), cert. denied, 142 S. Ct. 122 (2021).

       “Where, as here, the sentence is outside the advisory Guidelines range, we must

consider whether the sentencing court acted reasonably both with respect to its decision to

impose such a sentence and with respect to the extent of the divergence from the sentencing

range.” United States v. Nance, 957 F.3d 204, 215 (4th Cir.) (internal quotation marks

omitted), cert. denied, 141 S. Ct. 687 (2020). “That said, district courts have extremely

broad discretion when determining the weight to be given each of the § 3553(a) factors,

and the fact that a variance sentence deviates, even significantly, from the Guidelines range

does not alone render it presumptively unreasonable.” Id. (cleaned up). “Instead, we must

give due deference to the district court’s decision that the § 3553(a) factors, on a whole,

justify the extent of the variance.” Id. (internal quotation marks omitted).

       Our review of the record confirms the substantive reasonableness of the decision to

vary and the extent of the variance. The district court provided a thorough discussion of

                                             3
the § 3553(a) factors and concluded that, in light of Wade’s criminal history of weapons

possession, the seriousness of the assault with the weapon possessed here, and the need to

protect the public, an above-Guidelines-range sentence was necessary. We defer to the

district court’s determination that the § 3553(a) factors, taken as a whole, justified Wade’s

sentence. Accordingly, we affirm the criminal judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             4